Citation Nr: 1013047	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-24 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1972, plus an additional 11+ months of unconfirmed 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs Regional Office in 
Phoenix, Arizona.

The Veteran's claim was remanded by the Board in November 
2009 and is now ready for disposition.


FINDING OF FACT

Bilateral hearing loss was not shown in service, or for many 
years thereafter, and the current bilateral hearing loss is 
not related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated 
by active military service.   U.S.C.A. § 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease or the 
nervous system, such as sensorineural hearing loss, became 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores 
utilizing the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.

The essential facts are not in dispute.  On entry to service 
in February 1966, the Veteran was provided an audiometric 
examination and the results in decibels, were as follows:



HERTZ



500
1000
2000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
5 (10)
LEFT
0 (15)
5 (15)
-5 (5)
0 (5)

Pure tone thresholds are reported both in ASA and ISO (ANSI) 
units.  The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.  

On examination for discharge from service in February 1972, 
the Veteran was provided an audiometric examination and the 
results in decibels, were as follows:





HERTZ


500
1000
2000
3000
4000
6000
RIGHT
5
5
5
10
10
15
LEFT
10
10
15
15
25
30

The service treatment records contain no complaints of 
hearing loss.  Therefore, hearing loss was not noted during 
service.

The first documented hearing loss was reported in 2005.  The 
Veteran was afforded a VA audiological evaluation in 
September 2005 and the results in decibels, were as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
20
20
15
50
55
LEFT
20
30
35
50
55

Speech recognition was 96 percent in the right ear and 92 
percent speech recognition in the left ear.  The examiner 
diagnosed high frequency sensorineural hearing loss 
bilaterally.  

With respect to a relationship to service, the Veteran 
reported noise exposure in service as a boiler technician.  
The examiner noted that the Veteran had normal hearing when 
tested at discharge from service, and that the Veteran 
stated that he drove diesel trucks for 30 years after 
separation from service and that he hunted recreationally 
without ear protection.  

The examiner opined that it was not likely that the 
Veteran's hearing loss was incurred in service.  The 
examiner based the opinion on reviewing the claims file and 
noting that the Veteran had normal hearing at discharge and 
that he had noise exposure after service.

At an October 2006 hearing the Veteran asserted that his 
current bilateral hearing loss was due to exposure to loud 
noises while in the Navy.  He testified that his hearing was 
damaged due to noise exposure from serving as a boiler 
technician and as a bullet loader in a number two gun mount 
in close proximity to 5 inch and 38 caliber guns.  He said 
that when the guns fired it felt like someone smacked him on 
the ears and caused him to have ringing in the ears.  He 
stated that after service his hunting was with a bow or with 
a small caliber rifle.

In an April 2008 letter, the Veteran's wife stated that she 
had been with him for 24 years and that he had had hearing 
problems ever since she had known him.

On VA audiological examination in December 2009, the Veteran 
had 96 percent speech recognition in the right ear and 100 
percent speech recognition in the left ear.  The examiner 
did not record puretone threshold values because the test 
results were unreliable based on the Veteran's display of 
non-organic behaviors throughout testing.  

The Veteran reported in-service boiler room and gunfire 
exposure.  He acknowledged post-service noise exposure as a 
diesel truck driver for 30 years.  The examiner remarked 
that the Veteran had normal hearing on enlistment 
examination in February 1966.  She stressed that discharge 
examination in February 1972 also revealed the Veteran to 
have normal hearing.  

The examiner opined that there was no significant shift in 
hearing levels from enlistment to discharge.  She noted that 
the medical literature indicated that noise-induced hearing 
loss occurred immediately and, given that the Veteran's 
hearing was within normal limits at time of separation, she 
was of the opinion that his hearing loss was not related to 
service.

As is clear from the above, the Veteran's current hearing 
loss did not, in fact, have its origin during his period of 
active service.  Significantly, hearing loss was not shown 
during service or for more than 30 years after discharge 
from service.  

	In addition to the absence of documented post-service 
symptomatology related to hearing loss for many years, the 
evidence includes the Veteran's statements and sworn 
testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  
	
	In rendering a decision on appeal, the Board must analyze 
the credibility and probative value of the evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant. See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert 
v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to experience hearing loss after 
he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  To this end, 
the Board emphasizes the multi-year gap between discharge 
from active duty service (1972) and initial reported 
symptoms related to hearing loss in approximately 2005 (a 
30+-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	Next, prior to filing the claim, although the Veteran sought 
treatment for a myriad of other medical problems, he did not 
report hearing loss nor attribute it to service.  He did not 
claim that his disorder was related to service until he 
filed his claim.  His silence, when otherwise reporting his 
past medical history constitutes negative evidence.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or 
through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hearing loss to active duty, despite his 
contentions to the contrary.    
	
First, the Board finds the opinions of the VA audiologists 
to be highly probative, because their opinions were based 
not only on examination of the Veteran, but also on a 
complete review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

The VA examiners provided reasons and bases for their 
medical opinions, and pointed to the evidence which 
supported their opinions.  Under the circumstances, the 
Board is of the opinion that the probative medical evidence 
of record establishes that the Veteran's current hearing 
loss is not related to his period of active service.  The 
Board further notes that there are no medical opinions in 
support of the claim.

The Board acknowledges the Veteran's statements regarding 
the nature and etiology of his current hearing loss.  
However, the Board rejects those assertions to the extent 
that they seek to etiologically relate hearing loss to 
inservice exposure to noise.  Significantly, as a lay 
person, he is not competent to create the requisite causal 
nexus for his current hearing loss.  A medical question of 
this complexity requires medical expertise.  That is, it 
requires medical knowledge by someone qualified as an expert 
by knowledge, skill, experience, training, or education, 
none of which he possesses.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes that in a March 2010 informal hearing 
presentation the Veteran's representative asserted that the 
December 2009 audiological examination did not comply with 
the November 2009 Board remand instructions, and that a new 
VA examination should be provided.  The representative 
maintains that the VA examiner failed to discuss the 
Veteran's demonstrated in-service decline in hearing acuity.  

The Board disagrees and finds that the December 2009 
audiological examination report fully complies with the 
November 2009 Board remand instructions.  The instructions 
state that the examiner should discuss the difference in 
hearing acuity (if there is any appreciable difference) 
between the Veteran's entrance and separation examinations.  

The December 2009 VA audiologist specifically noted in her 
report that she had examined the entrance and separation 
reports and opined that there was no significant shift in 
hearing levels.  Since the December 2009 VA examination 
report is fully adequate, and fully complies with the 
November 2009 remand, a new examination is not necessary.

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's current hearing loss, 
first clinically documented 30 years following service 
discharge, with any incident of his period of active 
service.  Accordingly, service connection for bilateral 
hearing loss is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), the VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).   

In October 2004, prior to the rating decision that denied 
the claim, the RO sent a letter to the Veteran which advised 
him of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in April 2008.  
Because this decision denies the claim no disability ratings 
or effective dates will be assigned, and any error in the 
timing of the notice with respect to informing the Veteran 
of the type of evidence necessary to establish disability 
ratings or effective dates is non prejudicial to the 
Veteran.

The record reflects that the service treatment records, 
Social Security Administration records, and VA medical 
records have been obtained.  The Veteran has been provided 
VA medical examinations and VA medical opinions have been 
obtained.  He has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  He provided testimony at a Decision Review Officer 
hearing in October 2006.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required 
notice and that any procedural errors in the development and 
consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


